 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM THOMAS COATS,                             Case No. 1:13-cv-02032-AWI-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DEFENDANTS’ MOTION TO DISMISS
14   CHAUDHRI, et al.,                                 (ECF No. 96)
15                      Defendants.
16

17          Plaintiff William Thomas Coats (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 6, 2019, the assigned Magistrate Judge issued findings and

21   recommendations that Defendants’ motion to dismiss be granted as to Plaintiff’s federal claims on

22   the ground that Plaintiff failed to exhaust his administrative remedies, and the Court decline to

23   exercise supplemental jurisdiction over Plaintiff’s state law claims and dismiss those claims

24   without prejudice. (ECF No. 96.) The findings and recommendations were served on the parties,

25   and contained notice that any objections were to be filed within fourteen (14) days. (Id. at 9–10.)

26   No objections have been filed, and the time to do so has expired.

27          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of

28   this case. Having carefully reviewed the entire file, the Court finds the findings and
                                                      1
 1   recommendations to be supported by the record and by proper analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1. The findings and recommendations issued on September 6, 2019, (ECF No. 96), are

 4             adopted in full;

 5          2. Defendants’ motion to dismiss, (ECF No. 92), is granted as to Plaintiff’s federal

 6             claims on the ground that Plaintiff failed to exhaust his administrative remedies;

 7          3. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

 8             claims against Defendants Gladden, Nguyen, Gundran, Convalecer, and Fairchild, and

 9             those claims are dismissed without prejudice; and

10          4. The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated: September 30, 2019
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
